Title: From John Adams to United States Senate, 7 July 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States July 7th 1797—

I nominate Jeremiah Smith of New Hampshire to be Attorney of the United States for that district, in the room of Edward St. Loe Livermore resigned
William Willis a Native Citizen of the United States, to be their Consul for the Republic of Venice
Frederick H. Wallaston of a mercantile House established at Genoa to be Consul of the United States for that Republic
James Leander Cathcart a Citizen of the United States, and many years a Prisoner in Algiers to be Consul general of the United States for the City & Kingdom of Tripoli—Mr: Cathcart was head Christian Clerk for some years to the Dey of Algiers
William Eaton a Native Citizen of the United States (a Captain in their Army in which he has Served about Eight years,) to be Consul of the United States for the City and Kingdom of Tunis—
William Hort to be naval officer for the district of Charleston in South Carolina

John Adams.